          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

CARL HOFFER, et al.,

             Plaintiffs,

v.                                            Case No. 4:17cv214-MW/CAS

MARK S. INCH, in his official
capacity as Secretary of the
Florida Department of Corrections,

          Defendant.
_________________________/

        ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL

        This Court has considered, without hearing, the Motion to Withdraw as

Counsel by Attorney Randall C. Berg, Jr. ECF No. 426. The motion is GRANTED.

Randall C. Berg, Jr. of the Florida Justice Institute is permitted to withdraw as

counsel. Plaintiffs shall continue to be represented by Dante P. Trevisani and Erica

Selig. The Clerk shall disconnect the notice of electronic filing for Mr. Berg for this

case.

        SO ORDERED on February 5, 2019.

                                        s/Mark E. Walker             ____
                                        United States District Judge
